Citation Nr: 9900371	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
service-connected Hodgkins disease.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1973.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of a January 1997 rating decision of the RO.  



REMAND

The veteran contends that the residuals of his service-
connected Hodgkins disease are more severe than the current 
rating indicates.  

The veteran was afforded a VA examination in December 1996 
when a history of Hodgkins disease diagnosed in 1991 and 
followed by a course of radiation therapy over a period of 22 
weeks was recorded.  The veteran noted that, since the course 
of radiation therapy, he had continued to experience a 
feeling of chronic fatigue, lack of energy and occasional 
abdominal discomfort.  The disease was indicated to be in 
remission since completion of the course of radiation 
therapy.  Based on the examination, a diagnosis of Hodgkins 
disease was rendered.  The examining physician noted that the 
claims file had not been made available to him at the time of 
the examination.  

The veteran testified at a hearing before a Hearing Officer 
at the RO, that so far his Hodgkins disease had not shown 
any signs of recurrence since the radiation therapy.  He 
further noted that, subsequent to his diagnosis and treatment 
for Hodgkins disease, he had been diagnosed with diabetes.  
He testified that, approximately six months following the 
radiation therapy, he had also developed symptoms such as 
stomach cramps, sleeping problems and chronic fatigue.  He 
noted that, in late 1994 or early 1995, he underwent another 
biopsy, the results of which were ultimately, after some 
disagreement, determined not to be due to Hodgkins disease.  
However, according to the veteran the cell pattern of the 
tissue acquired in this biopsy was exactly the same as that 
found when he was diagnosed with Hodgkins.

The private medical records submitted in support of the 
veterans claim revealed that there was no evidence of 
malignancy in the lymph node removed from the veterans left 
axilla for histologic evaluation in 1995; however, it was 
recommended that further evaluation be considered to 
determine the etiology of his lymphadenopathy.  

In light of the above evidence, the Board finds that the VA 
examination conducted to date is inadequate for evaluation 
purposes because it does not include sufficient detail for 
rating the disabilities at issue and further examination 
should be conducted on remand.  38 C.F.R. § 4.2.  
Specifically, it is not clear whether the veteran does, in 
fact, suffer from residual disability related to his service-
connected Hodgkins disease.  Hence, the Board finds that a 
contemporaneous examination to determine the current severity 
of the veterans service-connected Hodgkins disease, 
including any residuals related thereto, as well as 
association with the claims file of any records of treatment 
or evaluation for symptoms related to his Hodgkins disease, 
would materially assist in the adjudication of the veterans 
claim.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
Hodgkins disease and any symptoms 
related thereto since December 1996.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  

2.  The veteran should then be scheduled 
for a VA examination by an appropriate 
specialist to determine the current 
severity of his service-connected 
Hodgkins disease and to identify any 
residual disability attributable thereto.  
All indicated testing in this regard 
should be completed.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should report detailed findings 
and provide a complete rationale for any 
opinion expressed.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veterans claim.  
If any benefit sought on appeal is not 
granted to the veterans satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
